DETAILED ACTION
Response to Amendment
This office action regarding application 16/887,544 filed May 29, 2020, is in response to the applicants arguments and amendments filed June 21, 2022. Claims 1, 11, and 17 have been amended. Claims 1-20 are currently pending and are addressed below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 21, 2022 has been entered.

Response to Arguments
Applicants amendments have overcome some of the rejections previously set forth in the Final Office Action mailed March 21, 2022. Applicant has amended the claims to include “determining, by the controller, a second value of the performance parameter using the inducement calibration“, as was discussed during the interview on 5/18/2022. As was further discussed in the interview the examiner determined that this limitation was not taught by the Bogema reference. However, upon further search and examination of the prior art in light of the new limitations described in the amendment the examiner found that this new limitation is taught by the Mattern reference, therefore the previously recited prior art is still applicable and the amendments fail to overcome the previously recited 35 USC 103 rejections, rejections are maintained and are included below with changes to reflect amendments. Additionally, applicants arguments filed June 23, 2022 have been fully considered but they are not fully persuasive for the reasons seen below. 

On page 8 the applicant argues “Independent claims 11 and 17, while different in scope, have been similarly amended. Applicant respectfully submits that Bogema and Mattern, alone or in any proper combination, do not disclose, teach, or suggest the arrangement of features recited in claim 1 and analogously in claims 11 and 17. Specifically, the cited references do not disclose, teach, or suggest an arrangement including "receiving, by the controller, instructions from the remote computing device in response to the override request, the instructions comprising an inducement calibration" and "determining, by the controller, a second value of the performance parameter using the inducement calibration," as recited in amended independent claim 1.”, the examiner respectfully disagrees. The Bogema reference teaches limiting the performance of a vehicle in response to a vehicle condition and the handling of an override request regarding this condition (Paragraph [0013], "For example, in response to degraded reductant conditions, such as a low level of reductant, driver inducing actions may be carried out. As described with reference to FIGS. 4-6, various actions aimed at motivating the vehicle operator to address the reductant issue, such as restricting the speed of the vehicle, may be implemented.", here the system is automatically taking an action such as automatically restricting a speed of the vehicle in response to a fault condition) (Paragraph [0005], “a vehicle operator may issue an override command to override vehicle restriction of vehicle motion under selected conditions”, here the system is processing an override request from the driver in response to a restricted vehicle speed that was induced in response to a fault condition/reductant issue). While the Bogema reference does not explicitly teach receiving by the controller, instructions from the remote computing device and determining, by the controller, a second value of the performance parameter using the inducement calibration, these limitations are taught by Mattern. 
Mattern teaches a method for analyzing fault and positioning information of a vehicle including transmitting and receiving from a remote computing device (Paragraph [0005], “The system comprises a communication interface structured to transmit and receive data, a database structured to store information of a plurality of service sites, and a controller communicably coupled to the communication interface and the database. The controller is structured to analyze fault data and location positioning data of a vehicle”, here the system is capable of receiving information from a vehicle including fault information and then responding to the fault information after performing an analysis) and determining, by the controller, a second value of the performance parameter using the inducement calibration (Paragraph [0029], “In some embodiments, the data analysis circuit 203 is structured to identify an engine derate of the vehicle 102 based on the fault data. … The data analysis circuit 203 identifies the engine derate based on the fault data generated by the OBD system 130 and transmitted by the telematics device 120. In some embodiments, the engine performance is derated as a function of the severity of the fault. … When the coolant/oil level is below a second threshold lower than the first threshold, speed derate schedule is implemented additionally or alternatively in which the engine speed is derated as a linear function of the elapsed time. In other embodiments, a look-up table specifying correspondence between maximum torque/speed and coolant/oil level is used for derate schedule”, here the system is using fault data from the vehicle in order to determine a value to derate a performance parameter of the engine, further this system can determine multiple levels of derating the engine based on a series of thresholds and corresponding to a plurality of values for the performance parameters according to the fault data). 
	Finally, the examiner would like to point out that while claims 1 and 17 have been amended to include “determining, by the controller, a second value of the performance parameter using the inducement calibration“, this limitation is absent from claim 11. 

On page 9 the applicant argues “Mattern was cited for teaching "transmitting or receiving from a remote computing device." However, Mattern does not cure, nor was cited for curing the deficiencies of Bogema discussed above. Therefore, amended independent claim 1 is patentable over Bogema and Mattern. Sankovsky, Darrah, and Mosher were cited for teaching some of the features of the dependent claims. However, Sankovsky, Darrah, and Mosher do not cure, nor were cited for curing the deficiencies of Bogema and Mattern, above.”, the examiner respectfully disagrees. Mattern teaches a method for analyzing fault and positioning information of a vehicle including determining, by the controller, a second value of the performance parameter using the inducement calibration (Paragraph [0029], “In some embodiments, the data analysis circuit 203 is structured to identify an engine derate of the vehicle 102 based on the fault data. … The data analysis circuit 203 identifies the engine derate based on the fault data generated by the OBD system 130 and transmitted by the telematics device 120. In some embodiments, the engine performance is derated as a function of the severity of the fault. … When the coolant/oil level is below a second threshold lower than the first threshold, speed derate schedule is implemented additionally or alternatively in which the engine speed is derated as a linear function of the elapsed time. In other embodiments, a look-up table specifying correspondence between maximum torque/speed and coolant/oil level is used for derate schedule”, here the system is using fault data from the vehicle in order to determine a value to derate a performance parameter of the engine, further this system can determine multiple levels of derating the engine based on a series of thresholds and corresponding to a plurality of values for the performance parameters according to the fault data). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 11-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogema (US-20100312445) in view of Mattern (US-20180144388).

Regarding claim 1, Bogema teaches a method comprising
an override request comprising a fault condition the fault condition resulting in automatically enabling a vehicle inducement that limits a performance parameter of the vehicle to a first value based on the fault condition (Paragraph [0013], "For example, in response to degraded reductant conditions, such as a low level of reductant, driver inducing actions may be carried out. As described with reference to FIGS. 4-6, various actions aimed at motivating the vehicle operator to address the reductant issue, such as restricting the speed of the vehicle, may be implemented.", here the system is automatically taking an action such as automatically restricting a speed of the vehicle in response to a fault condition) (Paragraph [0005], “a vehicle operator may issue an override command to override vehicle restriction of vehicle motion under selected conditions”, here the system is processing an override request from the driver in response to a restricted vehicle speed that was induced in response to a fault condition/reductant issue)
receiving instruction in response to the override request (Paragraph [0053], "In some embodiments, method 500 may optionally include at 526 determining if an override command overriding the non-moving condition has been received, and if so, at 528 allowing transmission drive gear engagement.", here in response to the override request the system is sending instructions)
the instructions comprising an inducement calibration (Paragraph [0053], "By allowing a driver to initiate an override of the motion restriction, a driver may continue with driving the vehicle. In some embodiments, such allowing of vehicle motion may include allowing the vehicle to travel at speeds under a selected speed limit.", here in response to the override request the system is allowing motion of the vehicle at a selected speed limit)
and controlling, by the controller, the vehicle inducement to limit the performance parameter of the vehicle to the second value (Paragraph [0053], "By allowing a driver to initiate an override of the motion restriction, a driver may continue with driving the vehicle. In some embodiments, such allowing of vehicle motion may include allowing the vehicle to travel at speeds under a selected speed limit.", here the system is allowing the vehicle to travel under a selected speed limit which is limiting performance of the vehicle).
However, Bogema does not explicitly teach transmitting or receiving from a remote computing device, or determining, by the controller, a second value of the performance parameter using the inducement calibration. 
	Mattern teaches a method for analyzing fault and positioning information of a vehicle including transmitting and receiving from a remote computing device (Paragraph [0005], “The system comprises a communication interface structured to transmit and receive data, a database structured to store information of a plurality of service sites, and a controller communicably coupled to the communication interface and the database. The controller is structured to analyze fault data and location positioning data of a vehicle”, here the system is capable of receiving information from a vehicle including fault information and then responding to the fault information after performing an analysis)
determining, by the controller, a second value of the performance parameter using the inducement calibration (Paragraph [0029], “In some embodiments, the data analysis circuit 203 is structured to identify an engine derate of the vehicle 102 based on the fault data. … The data analysis circuit 203 identifies the engine derate based on the fault data generated by the OBD system 130 and transmitted by the telematics device 120. In some embodiments, the engine performance is derated as a function of the severity of the fault. … When the coolant/oil level is below a second threshold lower than the first threshold, speed derate schedule is implemented additionally or alternatively in which the engine speed is derated as a linear function of the elapsed time. In other embodiments, a look-up table specifying correspondence between maximum torque/speed and coolant/oil level is used for derate schedule”, here the system is using fault data from the vehicle in order to determine a value to derate a performance parameter of the engine, further this system can determine multiple levels of derating the engine based on a series of thresholds and corresponding to a plurality of values for the performance parameters according to the fault data).
	Bogema and Mattern are analogous art as they are both generally related to systems for analyzing fault information in vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include transmitting and receiving from a remote computing device in order to analyze fault information and determining, by the controller, a second value of the performance parameter using the inducement calibration of Mattern in the system for inducing vehicle maintenance of Bogema in order to allow a single system to oversee multiple vehicles and therefore reduce costs (Mattern, Paragraph [0020], “In some embodiments, the server 160 is implemented as a central computing system hosted by a component manufacturer, a vehicle manufacturer, a telematics provider, an OEM, or multiple parties. In some embodiments, the telematics server 160 is implemented as a cloud network including multiple computing systems, which can share and transfer vehicle information and data store, and coordinate to process the received data.”).
	
Regarding claim 2, the combination of Bogema and Mattern teach the system as discussed above in claim 1, Bogema further teaches 
wherein the second value and the first value are indicative of a speed of at least one of the vehicle or a prime mover of the vehicle (Paragraph [0013], "For example, in response to degraded reductant conditions, such as a low level of reductant, driver inducing actions may be carried out. As described with reference to FIGS. 4-6, various actions aimed at motivating the vehicle operator to address the reductant issue, such as restricting the speed of the vehicle, may be implemented.") (Paragraph [0053], "By allowing a driver to initiate an override of the motion restriction, a driver may continue with driving the vehicle. In some embodiments, such allowing of vehicle motion may include allowing the vehicle to travel at speeds under a selected speed limit.", here the system is setting multiple values for the speed of the vehicle including limiting a vehicle to one speed, not allowing vehicle motion, and allowing vehicle motion under a selected speed)
and wherein the second value is greater than the first value (Paragraph [0053], "In some embodiments, method 500 may optionally include at 526 determining if an override command overriding the non-moving condition has been received, and if so, at 528 allowing transmission drive gear engagement. By allowing a driver to initiate an override of the motion restriction, a driver may continue with driving the vehicle. In some embodiments, such allowing of vehicle motion may include allowing the vehicle to travel at speeds under a selected speed limit.", here the system is limiting the vehicle to a first non-moving/zero speed value and following the override the system is limiting the vehicle to a second speed under a selected speed limit).

Regarding claim 3, the combination of Bogema and Mattern teach the system as discussed above in claim 1, Bogema further teaches
wherein the performance parameter of the vehicle is one of a road speed, an output torque for a prime mover of the vehicle, a rotational speed of the prime mover, an operational lock that prevents engine operation, or a speed lock that prevents engine operation above a speed at idle (Paragraph [0053], "In some embodiments, method 500 may optionally include at 526 determining if an override command overriding the non-moving condition has been received, and if so, at 528 allowing transmission drive gear engagement. By allowing a driver to initiate an override of the motion restriction, a driver may continue with driving the vehicle. In some embodiments, such allowing of vehicle motion may include allowing the vehicle to travel at speeds under a selected speed limit.", here the system is limiting the vehicle to a non-moving/zero road speed condition).

Regarding claim 4, the combination of Bogema and Mattern teach the system as discussed above in claim 1, Bogema further teaches
	wherein the inducement calibration further comprises a mileage limit (Paragraph [0048], "Further, in some embodiments, limiting vehicle speed to a second vehicle speed limit may occur after a selected duration. For example, the selected duration may be a selected number of miles traveled since limiting the speed to the first vehicle speed limit”, here the system is imposing mileage limits on the limited vehicle speeds)
	and wherein the method further comprises controlling, by the controller, the vehicle inducement to limit the performance parameter of the vehicle to the first value based on a determination that the vehicle has exceeded the mileage limit (Paragraph [0046], “As described above such a message may not only indicate that degraded reductant conditions are present, but may further indicate a pending vehicle restriction due to the presence of the degraded reductant conditions. For example, the warning message may indicate that the speed of the vehicle will be further restricted at a subsequent restart after traveling a number of miles and/or hours without refilling the reductant storage vessel.”, here the system limit the speed of the vehicle based on a determination that number of miles has been traveled).

Regarding claim 6, the combination of Bogema and Mattern teach the system as discussed above in claim 1, Bogema further teaches
further comprising determining the fault condition based on the sensor data from a sensor onboard the vehicle (Paragraph [0029], "Reductant storage vessel 74 may be an on-board storage device for storing a reductant used in emission control device 76. The reductant storage vessel may include a plurality of sensors.", here the system is using sensors in the reductant storage vessel in order to determine if the fluid is low triggering a fault).

Regarding claim 7, the combination of Bogema and Mattern teach the system as discussed above in claim 1, Bogema further teaches
wherein the sensor is one of a liquid level sensor structured to determine a level of a fluid for an emission control system of the vehicle, a temperature sensor structured to determine an engine oil temperature, or a pressure sensor structured to determine an engine oil pressure (Paragraph [0029], "In particular, the emission control system may include a first sensor for determining a physical condition associated with a measure of fluid stored in the reductant storage vessel").

Regarding claim 11, Bogema teaches 
a system comprising an inducement control circuit (Figure 1, item 12, Controller)
and a vehicle performance limiter coupled to the inducement control circuit (Paragraph [0015], "A vehicle comprising a system such as system 20 may be immobilized by the control system upon the control system determining that degraded reductant conditions are present, as described in more detail hereafter with reference to FIGS. 4-6. Such immobilization may include the control system automatically disengaging clutch 29, such that transmission 28 remains in a neutral mode and is prevented from entering a drive mode, even if a vehicle operator shifts the vehicle into a drive mode. As such, the control system allows engine 10 to start in response to an operator start request. Further, the control system enables HVAC operations within the vehicle, but with transmission 28 restricted from torque transmitting mode, such as having a drive gear engaged.", here the control system comprises a performance limiter)
the vehicle performance limiter structured to limit a performance parameter of a vehicle to a first value of the performance parameter (Paragraph [0015], "A vehicle comprising a system such as system 20 may be immobilized by the control system upon the control system determining that degraded reductant conditions are present, as described in more detail hereafter with reference to FIGS. 4-6. Such immobilization may include the control system automatically disengaging clutch 29, such that transmission 28 remains in a neutral mode and is prevented from entering a drive mode, even if a vehicle operator shifts the vehicle into a drive mode. As such, the control system allows engine 10 to start in response to an operator start request. Further, the control system enables HVAC operations within the vehicle, but with transmission 28 restricted from torque transmitting mode, such as having a drive gear engaged.", here the system is using the control system to immobilize the vehicle which is limiting a speed of the vehicle to zero which is a first value)
the inducement control circuit structured to control the vehicle performance limiter to a second value of the performance parameter based on instructions (Paragraph [0053], "By allowing a driver to initiate an override of the motion restriction, a driver may continue with driving the vehicle. In some embodiments, such allowing of vehicle motion may include allowing the vehicle to travel at speeds under a selected speed limit.", here in response to the override request the system is allowing motion of the vehicle at a selected speed limit which is interpreted as a second value of the performance parameter, the first value being zero in the non-moving condition)
the instructions generated in response to an override request comprising a fault condition for the vehicle (Paragraph [0053], "In some embodiments, method 500 may optionally include at 526 determining if an override command overriding the non-moving condition has been received, and if so, at 528 allowing transmission drive gear engagement.")
the fault condition resulting in the inducement control circuit to automatically enable the vehicle performance limiter to limit a performance parameter to the first value based on the fault condition (Paragraph [0013], "For example, in response to degraded reductant conditions, such as a low level of reductant, driver inducing actions may be carried out. As described with reference to FIGS. 4-6, various actions aimed at motivating the vehicle operator to address the reductant issue, such as restricting the speed of the vehicle, may be implemented.", here the system is automatically taking an action such as automatically restricting a speed of the vehicle in response to a fault condition).
However, Bogema does not explicitly teach transmitting or receiving from a remote computing device. 
	Mattern teaches a method for analyzing fault and positioning information of a vehicle including transmitting and receiving from a remote computing device (Paragraph [0005], “The system comprises a communication interface structured to transmit and receive data, a database structured to store information of a plurality of service sites, and a controller communicably coupled to the communication interface and the database. The controller is structured to analyze fault data and location positioning data of a vehicle”, here the system is capable of receiving information from a vehicle including fault information and then responding to the fault information after performing an analysis).
	Bogema and Mattern are analogous art as they are both generally related to systems for analyzing fault information in vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include transmitting and receiving from a remote computing device in order to analyze fault information of Mattern in the system for inducing vehicle maintenance of Bogema in order to allow a single system to oversee multiple vehicles and therefore reduce costs (Mattern, Paragraph [0020], “In some embodiments, the server 160 is implemented as a central computing system hosted by a component manufacturer, a vehicle manufacturer, a telematics provider, an OEM, or multiple parties. In some embodiments, the telematics server 160 is implemented as a cloud network including multiple computing systems, which can share and transfer vehicle information and data store, and coordinate to process the received data.”).

Regarding claim 12, the combination of Bogema and Mattern teach the system as discussed above in claim 11, Bogema further teaches
wherein the vehicle performance limiter is a vehicle inducement speed limiter structured to limit a road speed of the vehicle (Paragraph [0053], "In some embodiments, method 500 may optionally include at 526 determining if an override command overriding the non-moving condition has been received, and if so, at 528 allowing transmission drive gear engagement. By allowing a driver to initiate an override of the motion restriction, a driver may continue with driving the vehicle. In some embodiments, such allowing of vehicle motion may include allowing the vehicle to travel at speeds under a selected speed limit.", here the system is using the control system to immobilize the vehicle which is limiting a speed of the vehicle to zero)
wherein the vehicle inducement speed limiter is operably coupled to one of a throttle positioning system of the vehicle or a fuel system of the vehicle (Paragraph [0021], "Intake passage 42 may include a throttle 62 having a throttle plate 64. In this particular example, the position of throttle plate 64 may be varied by controller 12 via a signal provided to an electric motor or actuator included with throttle 62, a configuration that is commonly referred to as electronic throttle control (ETC). In this manner, throttle 62 may be operated to vary the intake air provided to combustion chamber 30 among other engine cylinders. The position of throttle plate 64 may be provided to controller 12 by throttle position signal TP. Intake passage 42 may include a mass air flow sensor 120 and a manifold air pressure sensor 122 for providing respective signals MAF and MAP to controller 12.")
and wherein the vehicle inducement speed limiter is structured to control the performance parameter by controlling one of the throttle positioning system or the fuel system (Paragraph [0045}, "At 504, method 500 next includes determining if degraded reductant conditions are present (via the flag of FIG. 4). If so, then, at 506, method 500 next includes, after engine restart, limiting vehicle speed to a first vehicle speed limit. Such a first vehicle speed limit may be a suitable speed limit that may compel a driver to proceed with refilling the reductant storage vessel, such as a speed limit of 55 mph.", here the system is limiting the speed of the vehicle and it is capable of doing this via the controller that is able to control the position of the throttle plate). 

Regarding claim 13, claim 13 is similar in scope to claim 4 and therefore is rejected under similar rationale.

Regarding claim 14, claim 14 is similar in scope to claims 6 and therefore is rejected under similar rationale.

Regarding claim 16, the combination of Bogema and Mattern teach the system as discussed above in claim 11, however Bogema does not explicitly teach wherein the inducement control circuit is structured to determine a severity characteristic based on the fault condition, the severity characteristic indicative of whether the vehicle is safe to operate, and wherein the inducement control circuit is structured to control the vehicle performance limiter based on the severity characteristic. 
Mattern teaches wherein the inducement control circuit is structured to determine a severity characteristic based on the fault condition (Paragraph [0029], "In some embodiments, the engine performance is derated as a function of the severity of the fault.", here the system is determining a severity of the fault in order to determine how much the engine is derated)
the severity characteristic indicative of whether the vehicle is safe to operate (Paragraph [0043], "The ECU 110 limits the maximum engine speed and/or torque below nominal values (i.e., derates the engine) or even shuts down the engine under harmful operating conditions … When the parameters exceed predefined thresholds for safe operation, the ECU 110 provides torque and/or speed derate to protect the engine … The data analysis circuit 203 identifies the engine derate based on the fault data generated by the OBD system 130 and transmitted by the telematics device 120. … It should be understood that the example derate schedules are discussed herein for illustration not for limitation. Any suitable engine derate schedule can be implemented for the vehicle 102. The data analysis circuit 203 may receive the derate schedule from the vehicle 102 or retrieve the derate schedule from the database 168 by using identifier, make, model, year of production of the vehicle 102 and/or the engine.”, here the system has determined a severity characteristic and is using that severity characteristic to determine at what speed the engine is safe to operate)
and wherein the inducement control circuit is structured to control the vehicle performance limiter based on the severity characteristic (Paragraph [0043], "The engine can be derated or even shut down under certain harmful operating conditions. A fault code indicating the engine derate is generated when coolant level, coolant temperature, oil level, oil temperature, manifold air temperature, etc., exceed predefined thresholds for safe operation", here the system is controlling the performance of the engine based on a severity of a fault). 

Regarding claim 17, Bogema teaches 
an apparatus comprising an inducement control circuit comprising a memory storing machine readable instructions and a processor the machine readable instructions structured to cause the processor to perform operations comprising (Paragraph [0024], "Controller 12 is shown in FIG. 2 as a microcomputer including: microprocessor unit 102, input/output ports 104, an electronic storage medium of executing programs and calibration values, shown as read-only memory chip 106 in this particular example, random access memory 108, keep alive memory 110, and a conventional data bus.")
override request comprising a fault condition ((Paragraph [0005], “a vehicle operator may issue an override command to override vehicle restriction of vehicle motion under selected conditions”, here the system by the controller is processing an override request from the driver in response to a restricted vehicle speed that was induced in response to a fault condition/reductant issue)
the fault condition resulting in automatically enabling a vehicle inducement that limits a performance parameter of the vehicle to a first value based on the fault condition (Paragraph [0013], "For example, in response to degraded reductant conditions, such as a low level of reductant, driver inducing actions may be carried out. As described with reference to FIGS. 4-6, various actions aimed at motivating the vehicle operator to address the reductant issue, such as restricting the speed of the vehicle, may be implemented.", here the system is automatically taking an action such as automatically restricting a speed of the vehicle in response to a fault condition)
receiving instruction in response to the override request (Paragraph [0053], "In some embodiments, method 500 may optionally include at 526 determining if an override command overriding the non-moving condition has been received, and if so, at 528 allowing transmission drive gear engagement.", here in response to the override request the system is sending instructions)
the instructions comprising an inducement calibration (Paragraph [0053], "By allowing a driver to initiate an override of the motion restriction, a driver may continue with driving the vehicle. In some embodiments, such allowing of vehicle motion may include allowing the vehicle to travel at speeds under a selected speed limit.", here in response to the override request the system is allowing motion of the vehicle at a selected speed limit)
and controlling the vehicle inducement to limit the performance parameter of the vehicle to the second value and controlling, by the controller, the vehicle inducement to limit the performance parameter of the vehicle to the second value (Paragraph [0053], "By allowing a driver to initiate an override of the motion restriction, a driver may continue with driving the vehicle. In some embodiments, such allowing of vehicle motion may include allowing the vehicle to travel at speeds under a selected speed limit.", here the system is allowing the vehicle to travel under a selected speed limit which is limiting performance of the vehicle).
However, Bogema does not explicitly teach transmitting or receiving from a remote computing device or determining, using the inducement calibration a second value of the performance parameter. 
	Mattern teaches a method for analyzing fault and positioning information of a vehicle including transmitting and receiving from a remote computing device (Paragraph [0005], “The system comprises a communication interface structured to transmit and receive data, a database structured to store information of a plurality of service sites, and a controller communicably coupled to the communication interface and the database. The controller is structured to analyze fault data and location positioning data of a vehicle”, here the system is capable of receiving information from a vehicle including fault information and then responding to the fault information after performing an analysis)
and determining, using the inducement calibration a second value of the performance parameter (Paragraph [0029], “In some embodiments, the data analysis circuit 203 is structured to identify an engine derate of the vehicle 102 based on the fault data. … The data analysis circuit 203 identifies the engine derate based on the fault data generated by the OBD system 130 and transmitted by the telematics device 120. In some embodiments, the engine performance is derated as a function of the severity of the fault. … When the coolant/oil level is below a second threshold lower than the first threshold, speed derate schedule is implemented additionally or alternatively in which the engine speed is derated as a linear function of the elapsed time. In other embodiments, a look-up table specifying correspondence between maximum torque/speed and coolant/oil level is used for derate schedule”, here the system is using fault data from the vehicle in order to determine a value to derate a performance parameter of the engine, further this system can determine multiple levels of derating the engine based on a series of thresholds and corresponding to a plurality of values for the performance parameters according to the fault data).
	Bogema and Mattern are analogous art as they are both generally related to systems for analyzing fault information in vehicles.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include transmitting and receiving from a remote computing device in order to analyze fault information and determining, by the controller, a second value of the performance parameter using the inducement calibration of Mattern in the system for inducing vehicle maintenance of Bogema in order to allow a single system to oversee multiple vehicles and therefore reduce costs (Mattern, Paragraph [0020], “In some embodiments, the server 160 is implemented as a central computing system hosted by a component manufacturer, a vehicle manufacturer, a telematics provider, an OEM, or multiple parties. In some embodiments, the telematics server 160 is implemented as a cloud network including multiple computing systems, which can share and transfer vehicle information and data store, and coordinate to process the received data.”).

Regarding claim 18, claim 18 is similar in scope to claim 4 and therefore is rejected under similar rationale.

Regarding claim 19, claim 19 is similar in scope to claim 6 and therefore is rejected under similar rationale. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogema (US-20100312445) in view of Mattern (US-20180144388) and further in view of Sankovsky (US-9520006). 

Regarding claim 5, the combination of Bogema and Mattern teach the system as discussed above in claim 1, Bogema further teaches a mileage limit (Paragraph [0040], "The driver inducing action may further include restricting vehicle motion, for example, after a duration (e.g., number of miles or number or hours"), however Bogema does not explicitly teach further comprising receiving, by the controller, a location of the vehicle indicative of a real-time distance of the vehicle from a nearest service center wherein the mileage limit is determined based on the location. 
Sankovsky teaches a system for vehicle diagnostics including a vehicle having a plurality of sensors for monitoring an operation of one or more vehicle systems 
further comprising receiving, by the controller, a location of the vehicle indicative of a real-time distance of the vehicle from a nearest service center (Column 6 line 65 - Column 7 line 5, "Additionally or alternatively, computing system 120 may determine the timeframe based on the location of the vehicle (e.g., based on global positioning system (GPS) data received from vehicle system 102 and/or user device 110), the urgency of the issue, and/or the distance to a service provider available to perform the remedial action.", here the system is teaching establishing a time frame/limit based on a location of a vehicle in regards to a service center and by combining the mileage limit of Bogema with the determination of a distance to a service center to determine a timeframe of Sankovsky a person of ordinary skill in the art would be able to determine a mileage limit based on a location to a service center). 
	Bogema, Mattern, and Sankovsky are analogous art as they are all generally related to systems monitoring vehicle operations and analyzing faults. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include receiving, by the controller, a location of the vehicle indicative of a real-time distance of the vehicle from a nearest service center of Sankovsky in the system for inducing vehicle maintenance of Bogema and Mattern in order provide a user the most convenient or in urgent cases the closest service center in order to address the problem of the vehicle (Sankovsky, Column 6 line 53 – Column 7 line 33, “Additionally or alternatively, computing system 120 may determine the timeframe based on the location of the vehicle (e.g., based on global positioning system (GPS) data received from vehicle system 102 and/or user device 110), the urgency of the issue, and/or the distance to a service provider available to perform the remedial action. For example, computing system 120 may determine that the issue is not urgent and that the vehicle is currently located a great distance from its storage address (e.g., as indicated by the auto-insurance policy) and/or an available service provider, and computing system 120 may determine a timeframe that is greater than a timeframe that might otherwise be determined for the issue (e.g., if the vehicle were currently located near the storage address and/or an available service provide).”).

Claims 8, 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogema (US-20100312445) in view of Mattern (US-20180144388) and further in view of Darrah (US-20200331487).

Regarding claim 8, the combination of Bogema and Mattern teach the system as discussed above in claim 1, Bogema further teaches further comprising updating, by the controller, a download counter indicative of a number of inducement calibrations received by the controller since the fault condition was first detected (Here the examiner is interpreting the download counter to be analogous to an override counter which records the number of incidences of an override of a speed limitation of the vehicle) (Paragraph [0053], "Further, in some embodiments, upon utilizing such an override option, vehicle motion may be restricted upon a subsequent restart. In other words, a driver may have a limited number of times in which the driver may perform an override.", here the system is showing that driver has a limited number of times to perform an override which in interpreted as the system counting the number of overrides). However, Bogema does not explicitly teach controlling, by the controller, the vehicle inducement to limit the performance parameter of the vehicle to the first value based on a determination that the download counter exceeds a threshold number of downloads.
Darrah teaches systems and methods for dynamically limiting the road speed of a vehicle including controlling, by the controller, the vehicle inducement to limit the performance parameter of the vehicle to the first value based on a determination that the download counter exceeds a threshold number of downloads (Paragraph [0025], "The override condition may then not be available when the number of activations in the activation assessment interval exceeds a threshold value", here the system is not allowing a further override condition when the number of activations exceeds a threshold value, which is interpreted as denying the override and maintaining the speed limitation at the first value). 
Bogema, Mattern, and Darrah are analogous art as they are all generally related to automotive systems that are capable of limiting the speed of a vehicle. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include controlling, by the controller, the vehicle inducement to limit the performance parameter of the vehicle to the first value based on a determination that the download counter exceeds a threshold number of downloads of Darrah in the system for inducing vehicle maintenance of Bogema and Mattern in order limit the amount of time that a vehicle is allowed to operate above a rated capacity in order to comply with specifications and improve operating efficiency (Darrah, Paragraph [0003], “Thus, there is a need for a vehicle speed limiters that reduce GHG emissions, improve vehicle operating efficiency, and comply with tire specifications while still giving the vehicle operator the flexibility to exceed this speed for limited amounts of time, distance, or both.”).

Regarding claim 10, the combination of Bogema and Mattern teach the system as discussed above in claim 1, however Bogema does not explicitly teach wherein the remote computing device comprises a fleet manager and an inducement assistance service, the method further comprising receiving an approval for the override request from the fleet manager and transmitting the override request to the inducement assistance service in response to the approval, wherein the inducement calibration is received from the inducement assistance service. 
Darrah teaches wherein the remote computing device comprises a fleet manager and an inducement assistance service (Paragraph [0044], "In at least some implementations, a fleet manager or other authorized person is able to assign the number of maximum speed increases allowed prior to a trip or during the trip via wireless (over the air) VECU programming updates.")
the method further comprising receiving an approval for the override request from the fleet manager (Paragraph [0044], "In at least some implementations, a fleet manager or other authorized person is able to assign the number of maximum speed increases allowed prior to a trip or during the trip via wireless (over the air) VECU programming updates.", here a fleet manager is capable of assigning a maximum number of override requests during a trip, this is interpreted as including approving an override request that is occurring in real time)
and transmitting the override request to the inducement assistance service in response to the approval, wherein the inducement calibration is received from the inducement assistance service (Paragraph [0044], "In at least some implementations, a fleet manager or other authorized person is able to assign the number of maximum speed increases allowed prior to a trip or during the trip via wireless (over the air) VECU programming updates.", here a fleet manager is capable of assigning a maximum number of override requests during a trip via a wireless update which is transmitted to the vehicle).
Bogema, Mattern, and Darrah are analogous art as they are all generally related to automotive systems that are capable of limiting the speed of a vehicle. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include wherein the remote computing device comprises a fleet manager and an inducement assistance service, the method further comprising receiving an approval for the override request from the fleet manager and transmitting the override request to the inducement assistance service in response to the approval, wherein the inducement calibration is received from the inducement assistance service of Darrah in the system for inducing vehicle maintenance of Bogema and Mattern in order limit the amount of time that a vehicle is allowed to operate above a rated capacity in order to comply with specifications and improve operating efficiency (Darrah, Paragraph [0003], “Thus, there is a need for a vehicle speed limiters that reduce GHG emissions, improve vehicle operating efficiency, and comply with tire specifications while still giving the vehicle operator the flexibility to exceed this speed for limited amounts of time, distance, or both.”).


Regarding claim 15, claim 15 is similar in scope to claim 8 and therefore is rejected under similar rationale. 

Regarding claim 20, claim 20 is similar in scope to claim 8 and therefore is rejected under similar rationale. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogema (US-20100312445) in view of Mattern (US-20180144388) and further in view of Mosher (US-20140067231).

Regarding claim 9, the combination of Bogema and Mattern teach the system as discussed above in claim 1, however Bogema does not explicitly teach determining a severity characteristic of the fault condition, the severity characteristic indicative of whether the vehicle is safe to operate and selectively denying the inducement calibration based on the severity characteristic. 
Mattern further teaches further comprising determining a severity characteristic based on the fault condition (Paragraph [0029], "In some embodiments, the engine performance is derated as a function of the severity of the fault.", here the system is determining a severity of the fault in order to determine how much the engine is derated)
the severity characteristic indicative of whether the vehicle is safe to operate with the performance parameter limited to the second value (Paragraph [0043], "The ECU 110 limits the maximum engine speed and/or torque below nominal values (i.e., derates the engine) or even shuts down the engine under harmful operating conditions … When the parameters exceed predefined thresholds for safe operation, the ECU 110 provides torque and/or speed derate to protect the engine … The data analysis circuit 203 identifies the engine derate based on the fault data generated by the OBD system 130 and transmitted by the telematics device 120. … It should be understood that the example derate schedules are discussed herein for illustration not for limitation. Any suitable engine derate schedule can be implemented for the vehicle 102. The data analysis circuit 203 may receive the derate schedule from the vehicle 102 or retrieve the derate schedule from the database 168 by using identifier, make, model, year of production of the vehicle 102 and/or the engine.”, here the system has determined a severity characteristic and is using that severity characteristic to determine at what speed the engine is safe to operate)
However, neither Bogema nor Mattern explicitly teach selectively denying the inducement calibration based on the severity characteristic by setting the second value equal to the first value. 
Mosher teaches a system for controlling the performance of a vehicle based on diagnostics including selectively denying the inducement calibration based on the severity characteristic by setting the second value equal to the first value (Paragraph [0070], “For example, in the ECU on the vehicle can reject a received control command related to the engine if it places the engine in an unallowable operational state. Thus, the vehicle can be configured to evaluate its current operational state and determine whether the control command is allowable based upon its current operational state before implementing a control command”, here the system is selecting rejecting/denying a control command based on a determination that the control command would put the engine in an unsuitable operating condition, this is interpreted by the examiner as including denying a command such as an inducement calibration based on determination on if the engine would be safe to operate and by denying the command the engine would continue to be limited to the first value). 
Bogema, Mosher, and Mosher are analogous art as they are all generally related to systems for controlling the performance of a vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to including selectively denying the inducement calibration based on the severity characteristic by setting the second value equal to the first value of Mosher in the system for inducing vehicle maintenance of Bogema and Mattern in order minimize risks associated with modifying the performance of the engine (Darrah, Paragraph [0007], “In view of the above, methods and apparatus are desired that allow the factory engine performance of an automobile to be modified, such as to improve fuel efficiency, that minimize the risks associated with modifying the engine control unit.”). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicants disclosure. See (US 20150088362 A1) teaches systems and methods are disclosed that relate to an SCR aftertreatment system and inducements for an operator to maintain the SCR aftertreatment in compliance with operating requirements, including determining an inducement value in response to a system status. Johnson (US 20140318104 A1) teaches a system and method of inducing proper operation of a diesel engine exhaust after-treatment system employing SCR technology monitors components to detect a fault condition representing one of a DEF level fault, a DEF quality fault, and a tampering fault, activates a trigger event indicator in response to detecting the fault condition. Slaton (US 20140277995 A1) teaches an on-board vehicle computer system is configured to detect a condition of a vehicle; identify a de-rate cause for the vehicle in a hierarchical set of de-rate causes, wherein the de-rate cause is associated with the condition, select an initial de-rate level from a set of possible de-rate levels based at least in part on the de-rate cause. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662      

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662